DETAILED ACTION
This communication is responsive to the application filed on 3/27/2020.  Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 3/29/2019. It is noted, however, that applicant has not filed a certified copy of the FR1903346 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
In regards to paragraph [0008], line 3 amend “liner” to “linear” as to correct a spelling error.
Appropriate correction is required.

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
5.	Claims 2-4 and 16-20 are objected to because of the following informalities:  
In regards to claim 2, line 2 amend “liner” to “linear” as to correct a spelling error.
In regards to claim 16, line 6 amend “circuity” to “circuitry” as to correct a spelling error.
In regards to claim 18, line 1 amend “multiplexer” to “multiplexer circuitry” as to correct a minor antecedent basis issue.
In regards to claim 18, line 3 amend “circuity” to “circuitry” as to correct a spelling error.
Claims 3-4 and 17-20 are dependent upon one of the claims above and are similarly objected to for including the same deficiencies of one of the claims above.
Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 8, 16 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 13 and 16 of copending Application No. 16/832,966 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because each of the above claims of the instant application is anticipated by claims of the reference application 16/832,966
	For example, claim 8 of the instant application is anticipated by claim 13 (note claim 13 is dependent upon claims 8-10 and therefore includes all limitations of claims 8-10) of reference application (966’).  (See table below wherein only mappings of independent claims 8 are included for brevity)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of instant application no:  16/833,012
Claims 8-10 and 13 (wherein claim 13 includes all limitations of claims 8-10) of reference application 16/832,966 
8) A processor, comprising: a combination circuit that operates to generate a first instruction by combining a second instruction of a first opcode with a signature data;

 
and an arithmetic and logic unit having a first terminal and a second terminal, the first terminal being configured to receive a first operand of the first opcode, 


and the second terminal being configured to receive the first instruction; 








wherein the signature data is a processing result of the arithmetic and logic unit with respect to a second opcode.
8) A processor, comprising: a combination circuit that operates to generate a first instruction by combining a second instruction of a first opcode with a signature data corresponding to a second opcode; 

and an arithmetic and logic unit having a first terminal and a second terminal, the first terminal being configured to receive a first operand of at least a portion of the first opcode 


and the second terminal being configured to receive the first instruction.


9) The processor of claim 8, wherein the combination circuit is configured to be controlled by an operand of the first opcode.  

10. The processor of claim 9, wherein the second opcode is an opcode that has been executed by the arithmetic and logic unit prior to the first opcode.

13. The processor of claim 10, wherein the signature data is one or more of at least a part of the second opcode or an execution result of the second opcode.



Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	
	In regards to claim 13, the limitations “wherein the first instruction combines the second instruction of the first opcode with at least a part of a third opcode that has already been processed by the arithmetic and logic unit” fails to comply with the written description requirement because the original disclosure does not properly describe an instruction which combines a second instruction with at least a part of a third opcode in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original paragraphs [0013 and 0019] of the original disclosure generally state that a first instruction combines a second decoded instruction with at least one opcode previously executed, the disclosure does not sufficiently describe a first instruction combining a first instruction with at least one previous opcode.  Rather the original specification discloses aspects of combination circuitry generating a first instruction by combining a first opcode of a second instruction with at least a part of an opcode that has already been processed (See disclosure of Fig. 4). For example, paragraphs [0073-0075] describe a combination circuit which generates a signed instruction by combining a second instruction of a first opcode with at least a part of a previous opcode from a context result bank.  But the disclosure does not describe a first instruction (for example an add instruction) which combines a second instruction (subsequent add instruction) with at least a part of a third opcode (multiplication opcode) to generate a multiply add instruction. (Note that the issue of a lack of adequate written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one of ordinary skill in the art would recognize that the applicant had possession of the claimed invention)
	The examiner suggest the applicant amend the claim accordingly to adequately reflect portions of the disclosure relevant to Fig. 4.

10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-7 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In regards to claim 1, the limitations “decoding a first opcode into a decoded instruction and a plurality of decoded operands” lacks clarity.  The limitation lacks clarity because one of ordinary skill in the art would consider an instruction to comprise an opcode and a plurality of operands, and a decoder would decode an instruction into an opcode and a plurality of operands.  Therefore it appears the applicant is using the known terms “opcode” and “instruction” in reverse, to what is commonly understood in the art. Therefore, for purposes of examination the examiner will interpret the limitations to mean “decoding an instruction into a decoded opcode and a plurality of decoded operands”.
	Claims 14 and 16, recite similar language and are therefore similarly rejected on the same basis as claim 1 above.
	Claims 2-7, 15 and 17-20 are dependent upon one of the claims above and are therefore similarly rejected on the same basis as one of the claims above.
	In regards to claim 13, the limitation “wherein the first instruction combines the second instruction of the first opcode with at least a part of a third opcode” lacks clarity.  The limitation lacks clarity because claim 13 is dependent upon claim 8 and includes the limitations of claim 8; for example claim 8 states “a combination circuit that operates to generate a first instruction by combining a second instruction of a first opcode with a signature data.”  It is therefore unclear how the “first instruction” combines “the second instruction” with a third opcode, if the first instruction is generated based on a combination of the “second instruction” using the combination circuit?  Is the applicant indicating that the “first instruction” is a combination of the second instruction and a third opcode, and that the combination circuit is used to create the combination?  Or is the applicant stating that the “first instruction” is an “add instruction” for example, which somehow combines a second instruction of the first opcode and a third opcode?
	The examiner suggest in the response to this office action that the applicant clarify the claim and additionally indicate which portions of the specification support the claim amendment.

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1-9, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, USPAT No. 9,652,246, and further in view of Chayut, USPAT No. 6,574,728.

	In regards to claim 1, Tam teaches “A method, comprising: decoding a first opcode into a decoded instruction and a plurality of decoded operands” (See Fig. 2:  wherein a decoder (element 204) decodes instructions into a decoded instruction which includes an opcode and a plurality of decoded operands (see Column 6, lines 24-67 and Column 9, lines 1-23 which shows decoded instructions in Fig. 3))
 “receiving, on a first terminal of an arithmetic and logic unit of a processor, a decoded operand of the plurality of decoded operands” (Column 8, lines 1-4 and Fig. 2:  wherein an alu (element 212), of processor (element 200), receives a decoded operand on a first input bus of a alu (element 212) (see Column 3, lines 30-49 and Column 7, lines 64-67 for further clarity)) “generating a first instruction by using the decoded instruction with data” (Column 3, lines 40-51 and Column 6, lines 24-36:  wherein reservation station (element 210) generates a first instruction by combining a decoded instruction with operand data (See Fig. 2))  “and receiving, on a second terminal of the arithmetic and logic unit, the first instruction” (See Fig. 2:  wherein an alu (element 212) includes a second terminal and the first instruction can be received on the second terminal upon dispatching the instruction to the alu (see for clarity Column 3, lines 30-49, Column 7, lines 64-67 and Column 8, lines 1-4)) 
	Tam does not teach “generating a first instruction by combining the decoded instruction with a signature data” nor “wherein the signature data corresponds to an output data of the arithmetic and logic unit prior to the generating the first instruction.”  Tam teaches generating a first instruction by combining the decode instruction with forwarded operand data which was generated by a prior instruction.  However, Tam does not teach that the previously generated data is signature data.
	Chayut teaches “generating a first instruction by combining the decoded instruction with a signature data” (Column 3, lines 5-42:  wherein control transfer instruction is executed by combining the decoded instruction with signature data from the condition code stack (See Figs. 3 and 6) (note:  Tam teaches generating instructions for execution by combining operand data with decoded instructions and the combination of Tam and Chayut teaches the above limitations)) “wherein the signature data corresponds to an output data of the arithmetic and logic unit prior to the generating the first instruction.” (Column 3, lines 5-42:  wherein condition code data (signature data) corresponds to an output of alu (element 12) prior to generating the conditional transfer instruction (See Figs. 3 and 6))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam to generate a first instruction by combining a decoded instruction with condition code data (signature data) as taught in Chayut.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (generating an instruction for instruction execution by combining an instruction with condition code data) to a known device (processor of Tam which includes a decoded instructions) ready for improvement to yield predictable results (combining a decoded instruction with condition data in order to issue a conditional instruction for execution) for the benefit of increasing flexibility by allowing execution of conditional instructions; as well as providing more control over instruction execution by using condition code bits to control instruction execution. (MPEP 2143, Example D)
	In regards to claim 2, the overall combination of Tam and Chayut teaches “The method of claim 1” (see rejection of claim 1 above) “wherein the output data of the arithmetic and logic unit is stored in a register bank, the register bank configured to operate as one of a linear feedback shift register and a shift register where last stored information is the first information to be removed” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34:  wherein the output condition code data is stored in a condition code stack (element 11).  Wherein the stack is comprised of a group (bank) of registers which operate as a shift register by implementing a LIFO stack (See Fig. 1))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam to include condition code stack implemented as a LIFO structure as taught in Chayut.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (including a condition code stack) to a known device (processor Tam) ready for improvement to yield predictable results (a register bank which stores condition code information) for the benefit of added flexibility by including register banks which store different types of result data. (MPEP 2143, Example D)

	In regards to claim 3, the overall combination of Tam and Chayut teaches “The method of claim 2” (see rejection of claim 2 above) “wherein the register bank is configured to generate the signature data based on the output data and wherein the output data includes at least one calculation result of the arithmetic and logic unit prior to the generating the first instruction.” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34:  wherein the condition code stack is configured to generate (output) condition code data based on the output data stored in the stack.  Wherein the output data includes at least one calculation result of the alu (element 12) prior to generating the control transfer instruction (See Fig. 1 and 3) (note: overall combination of Tam and Chayut teaches generating the first instruction))

	In regards to claim 4, the overall combination of Tam and Chayut teaches “The method of claim 3” (see rejection of claim 3 above) “wherein the output data of the arithmetic and logic unit is a processing result of the arithmetic and logic unit with respect to a second opcode.” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34: wherein the output data of the alu (element 12) is a processing result of the alu (element 12) with respect to a second opcode (instruction) previously executed (See Figs. 1 and 3))

	In regards to claim 5, the overall combination of Tam and Chayut teaches “The method of claim 1” (see rejection of claim 1 above) “wherein the generating the first instruction is conducted by a combination circuit.” (Tam:  Column 3, lines 40-51 and Column 6, lines 24-36:  wherein reservation station (element 210) generates a first instruction by combining a decoded instruction with operand data (See Fig. 2)(Note:  Chayut is used to teach signature data and the overall combination of references teaches the above limitation))

	In regards to claim 6, the overall combination of Tam and Chayut  teaches “The method of claim 1” (see rejection of claim 1 above) “comprising processing, by the arithmetic and logic unit, the first instruction with respect to the decoded operand of the plurality of decoded operands.” (Tam:  Column 8, lines 1-4 and Fig. 2:  wherein a alu (element 212), of processor (element 200),  processes the first instruction with respect to the first operand of the plurality of operands (see Column 3, lines 30-49 and Column 7, lines 64-67 for further clarity))

	In regards to claim 7, the overall combination of Tam and Chayut teaches “The method of claim 1” (see rejection of claim 1 above) “wherein the signature data also corresponds to a second opcode executed by the processor prior to the generating the first instruction.” (Chayut:  Column 3, lines 6-45:  wherein the condition code data (signature data) corresponds to an opcode (instruction) executed by the processor prior to generating the control transfer instruction (See Figs. 3 and 6))

	In regards to claim 8, Tam teaches “A processor, comprising: a combination circuit that operates to generate a first instruction by combining a second instruction of a first opcode with  data” (Column 3, lines 35-51, Column 6, lines 24-36 and Column 8, lines 1-32:  wherein a processor comprises a reservation station (element 210) that operates to generate a first instruction by combining a second instruction of a first opcode with operand data (also see Column 2, line 4 for explicitly disclosing a processor and Fig. 2)) “and an arithmetic and logic unit having a first terminal and a second terminal” (See Fig. 2:  wherein an ALU (element 212) includes a first and second input bus connected to a first and second terminal) “the first terminal being configured to receive a first operand of the first opcode and the second terminal being configured to receive the first instruction” (See Fig. 2, Column 3, lines 30-49 and Column 7, lines 64-67:  wherein a terminal of the alu (element 212) can receive a first operand of the first opcode and a second terminal can receive the first instruction.  For example, an operand which was already available before the bypass can go to one terminal and the first instruction can be sent on the second terminal, in order to execute the first instruction on the alu) 
	Tam does not teach “generate a first instruction by combining a second instruction with signature data” nor “wherein the signature data is a processing result of the arithmetic and logic unit with respect to a second opcode”. Tam teaches generating a first instruction by combining the decode instruction with forwarded operand data which was generated by a prior instruction.  However, Tam does not teach that the previously generated data is signature data.
	Chayut teaches “generate a first instruction by combining the decoded instruction with a signature data” (Column 3, lines 5-42:  wherein control transfer instruction is executed by combining the decoded instruction with signature data from the condition code stack (See Figs. 3 and 6) (note:  Tam teaches generating instructions for execution by combining operand data with decoded instructions and the combination of Tam and Chayut teaches the above limitations)) “wherein the signature data is a processing result of the arithmetic and logic unit with respect to a second opcode.” (Column 3, lines 5-42:  wherein condition code data (signature data) is a processing result of alu (element 12) with respect to a second opcode of an arithmetic and logic instruction executed before the first instruction (See Figs. 1 and 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam to generate a first instruction by combining a decoded instruction with condition code data (signature data) as taught in Chayut.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (generating an instruction for instruction execution by combining an instruction with condition code data) to a known device (processor of Tam which includes a decoded instructions) ready for improvement to yield predictable results (combining a decoded instruction with condition data in order to issue a conditional instruction for execution) for the benefit of increasing flexibility by allowing execution of conditional instructions; as well as providing more control over instruction execution by using condition code bits to control instruction execution. (MPEP 2143, Example D)

	In regards to claim 9, the overall combination of Tam and Chayut teaches “The processor of claim 8” (see rejection of claim 8 above) “wherein the combination circuit is configured to be controlled by an operand of the first opcode.” (Tam:  See Fig. 2, Column 3, lines 30-49 and Column 7, lines 64-67:  wherein the reservation station (element 210) is controlled by an operand of the first opcode which was already available)

	In regards to claim 11, the overall combination of Tam and Chayut teaches “The processor of claim 8” (see rejection of claim 8 above) “further comprising a result register bank configured to store the processing result of the arithmetic and logic unit with respect to the second opcode.” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34:  wherein the condition code stack is configured to store the processing result of alu (element 12) with respect to the second opcode of an arithmetic and logic instruction ((See Fig. 1 and 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam to include condition code stack implemented as a LIFO structure as taught in Chayut.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (including a condition code stack) to a known device (processor Tam) ready for improvement to yield predictable results (a register bank which stores condition code information) for the benefit of added flexibility by including register banks which store different types of result data. (MPEP 2143, Example D)

	In regards to claim 12, the overall combination of Tam and Chayut teaches “The processor of claim 8” (see rejection of claim 8 above) “wherein the arithmetic and logic unit is configured to process the first instruction received on its first terminal with respect to the decoded operand received on its second terminal.” (Tam:  See Fig. 2, Column 3, lines 30-49 and Column 7, lines 64-67:  wherein alu (element 212) executes the first instruction received on the first terminal with respect to the decoded operand on the second terminal)
	In regards to claim 14, the overall combination of Tam and Chayut teaches “further comprising a decoding circuit configured to decode the first opcode into the second instruction and a plurality of operands including the first operand.” (Tam:  See Fig. 2:  wherein a decoder (element 204) decodes instructions into a decoded instruction which includes an opcode and a plurality of decoded operands (see Column 6, lines 24-67 and Column 9, lines 1-23 which shows decoded instructions in Fig. 3))

14.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, Chayut and further in view of Muff, PGPUB No. 2013/0111190.

	In regards to claim 10, the overall combination of Tam and Chayut teaches “The processor of claim 8” (see rejection of claim 8 above) “wherein the combination circuit” (Column 3, lines 35-51, Column 6, lines 24-36 and Column 8, lines 1-32:  wherein a reservation station (element 210) is disclosed).
	The overall combination of Tam and Chayut does not teach “configured to combine the second instruction with at least a part of the second opcode.”  
	Muff teaches “configured to combine the second instruction with at least a part of the second opcode.”  ([0024 and 0071]:  wherein an instruction is combined with a second opcode)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam and Chayut to combine instruction opcodes as taught in Muff.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (combining instruction opcodes) to a known device (processor of Tam and Chayut which includes instructions with opcodes) ready for improvement to yield predictable results (a processor which combines instruction opcodes) for the benefit of increasing the types of unique opcodes in a processor, while maintaining or decreasing an amount of bits required for opcodes (Muff [0013]). (MPEP 2143, Example D)

15.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, Chayut and further in view of Toll, USPAT No. 7,941,651.

	In regards to claim 13, the overall combination of Tam and Chayut teaches “The processor of claim 8” (see rejection of claim 8 above) “wherein the first instruction combines the second instruction of the first opcode” (Tam:  Column 3, lines 35-51, Column 6, lines 24-36 and Column 8, lines 1-32:  wherein a processor comprises a reservation station (element 210) that operates to generate a first instruction by combining a second instruction of a first opcode with operand data.  Therefore the first instruction is comprised of a combination of a second instruction of a first opcode (also see Column 2, line 4 for explicitly disclosing a processor and Fig. 2))
	The overall combination of Tam and Chayut does not teach “wherein the first instruction combines the second instruction with at least a part of a third opcode that has already been processed by the arithmetic and logic unit.”
	Toll teaches “wherein the instruction combines the second instruction with at least a part of a third opcode that has already been processed by the arithmetic and logic unit.”  (Column 5, lines 1-32:  wherein an instruction (second micro-operation) combines a part of the second micro-operation with at least a part of third micro-operation (IMH) data associated with micro-operation) processed by an alu (element 312) previously (note:  Tam teaches the second instruction of the first opcode and the overall combination of references teaches the limitation above))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instruction of Tam to combine the instruction with at least a part of an opcode that has been previously processed as taught in Toll.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (combining an instruction with at least a part of an opcode that has been previously processed) to a known device (processor of Tam which includes instructions) ready for improvement to yield predictable results (combining an instruction with at least a part of an opcode that has been previously processed) for the benefit of increasing savings realized in area and circuitry for micro-operation storage (See Toll:  Column 5, lines 54-56). (MPEP 2143, Example D)

16.	Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tam, Chayut and further in view of Jiro, EP 0825528.

In regards to claim 15, the overall combination of Tam, Chayut and Jiro teaches “The processor of claim 14” (see rejection of claim 14 above).
The overall combination of Tam and Jiro thus far does not teach “further comprising a multiplexer configured to receive the plurality of operands, to select the first operand among the plurality of operands, and to deliver the first operand to the first terminal of the arithmetic and logic unit.”
Jiro teaches “further comprising a multiplexer configured to receive the plurality of operands, to select the first operand among the plurality of operands, and to deliver the first operand to the first terminal of the arithmetic and logic unit.” (See Fig. 1:  wherein control selecting circuit (element 6) receives operands (elements 22-23) to select a first operand and deliver the first operand to a first terminal of an arithmetic logic unit (element 1))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor Tam to include a multiplexer circuit as taught in Jiro.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a multiplexer circuit to select an operand) to a known device (processor of Tam) ready for improvement to yield predictable results (using a multiplexer to select an operand from a plurality of operands) for the benefit of flexible processing (Jiro:  page 4, lines 14-16). (MPEP 2143, Example D)

	In regards to claim 16, Tam teaches “An integrated circuit” (Column 12, lines 52-66:  wherein an integrated circuit is disclosed) “comprising: a decoding circuitry that operates to decode a first opcode into a decoded instruction and a plurality of decoded operands” (See Fig. 2:  wherein a decoder (element 204) decodes instructions into a decoded instruction which includes an opcode and a plurality of decoded operands (see Column 6, lines 24-67 and Column 9, lines 1-23 which shows decoded instructions in Fig. 3)) “a combination circuity that operates to generate a instruction by combining the decoded instruction and data” (Column 3, lines 35-51, Column 6, lines 24-36 and Column 8, lines 1-32:  wherein a processor comprises a reservation station (element 210) that operates to generate an instruction by combining the decoded instruction with operand data) “and an arithmetic and logic circuitry that operates to calculate a first result based on a first operand and the instruction” (Column 3, lines 30-51 and Column 6, lines 24-36:  wherein an alu (element 212) operates to calculate a first result based on a first operand and the instruction (instruction in reservation station with ready operand data )(See Fig. 2)) 
	Tam does not teach “a multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands”, “generate a signed instruction by combining the decoded instruction and signature data” nor “an arithmetic and logic circuitry that operates to calculate a first result based on the signed instruction; wherein the signature data includes a second result calculated by the arithmetic and logic circuitry.” Tam teaches generating a first instruction by combining the decode instruction with forwarded operand data which was generated by a prior instruction.  However, Tam does not teach that the previously generated data is signature data.
	Chayut teaches “generate a signed instruction by combining the decoded instruction and signature data” (Column 3, lines 5-42:  wherein control transfer instruction is executed by combining the decoded instruction and signature data from the condition code stack (See Figs. 3 and 6) (note:  Tam teaches generating instructions for execution by combining operand data with decoded instructions and the combination of Tam and Chayut teaches the above limitations)) “an arithmetic and logic circuitry that operates to calculate a first result based on the signed instruction” (Column 3, lines 5-42:  wherein an alu (element 12) calculates a result based on the control transfer instruction (signed instruction)(see Fig. 1 and 3))
“wherein the signature data includes a second result calculated by the arithmetic and logic circuitry.”  (Column 3, lines 5-42:  wherein condition code data (signature data) is a processing result of alu (element 12) (See Figs. 1 and 3))
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor of Tam to generate a first instruction by combining a decoded instruction with condition code data (signature data) as taught in Chayut.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (generating an instruction for instruction execution by combining an instruction with condition code data) to a known device (processor of Tam which includes a decoded instructions) ready for improvement to yield predictable results (combining a decoded instruction with condition data in order to issue a conditional instruction for execution) for the benefit of increasing flexibility by allowing execution of conditional instructions; as well as providing more control over instruction execution by using condition code bits to control instruction execution. (MPEP 2143, Example D)
The overall combination of Tam and Chayut does not teach “a multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands”.
Jiro teaches “a multiplexer circuitry that operates to select a first decoded operand from the plurality of decoded operands”. (See Fig. 1:  wherein control selecting circuit (element 6) receives operands (elements 22-23) to select a first decoded operand)
	It would have also been obvious to one of ordinary skill in the art before the effective filing date to modify the processor Tam to include a multiplexer circuit as taught in Jiro.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using a multiplexer circuit to select an operand as taught in Jiro) to a known device (processor of Tam) ready for improvement to yield predictable results (using a multiplexer to select an operand from a plurality of operands) for the benefit of flexible processing (Jiro:  page 4, lines 14-16). (MPEP 2143, Example D)

	In regards to claim 17, the overall combination of Tam, Chayut and Jiro teaches “The integrated circuit of claim 16” (see rejection of claim 16 above) “wherein the second result is calculated by the arithmetic and logic circuitry with respect to a second opcode that is different from the first opcode.” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34:  wherein the second result of alu (element 12)  is calculated, with respect to a second opcode of an arithmetic and logical instruction, by an arithmetic and logic instruction which is different than the first opcode of the control transfer instruction ((See Fig. 1 and 3))

In regards to claim 18, the overall combination of Tam, Chayut and Jiro teaches “The integrated circuit of claim 16” (see rejection of claim 16 above) “wherein the multiplexer operates to deliver a second decoded operand of the plurality of decoded operands to the combination circuitry” (Jiro:  See Fig. 1:  wherein control selecting circuit (element 6) receives operands (elements 22-23) to deliver a second decoded operand of the plurality of decoded operands| Tam:  Column 3, lines 35-51, Column 6, lines 24-36 and Column 8, lines 1-32:  wherein a processor comprises a reservation station (element 210) that operates to generate a  instruction by combining the decoded instruction with operand data  (also see Column 2, line 4 for explicitly disclosing a processor and Fig. 2) (note:  the overall combination of Tam and Jiro teaches the limitation above as Jiro teaches the multiplexer and Tam teaches the combination circuitry)) “the second operand controlling the combination circuity in generating the signed instruction.” (Tam:  See Fig. 2, Column 3, lines 30-49 and Column 7, lines 64-67:  wherein the reservation station (element 210) is controlled by a second operand which was available to be used to generate an instruction (Note:  Jiro teaches the second operand, while Chayut teaches the signed instruction with signed data and the overall combination of references teaches the above claimed limitation))

	In regards to claim 19, the overall combination of Tam, Chayut and Jiro teaches “The integrated circuit of claim 16” (see rejection of claim 16 above) “further comprising a register bank configured to store the second result” (Chayut:  Column 3, lines 6-45 and Column 4, lines 19-34:  wherein a register bank (combination of condition code stack (element 11 and element 60) is configured to store the second result of alu (element 12) ((See Fig. 1 and 3))

	In regards to claim 20, the overall combination of Tam, Chayut and Jiro teaches “The integrated circuit of claim 19” (see rejection of claim 20 above) “wherein the register bank is configured is configured to generate the signature data at least partially based on the second opcode.” (Chayut:  See Figs. 1 and 8:  wherein the register bank (combination of elements 11 and 60) is configured to generate (output) condition code data (signature data) based at least on the second opcode of arithmetic and logical instructions which generate the condition code (Column 3, lines 6-42))
	The overall combination of Tam, Chayut and Jiro thus far does not teach 
“wherein the register bank is configured to store a second opcode that is different from the first opcode.”  However, Chayut teaches storing instruction opcodes in the register bank (in element 60 of the register bank), but does not explicitly teach storing a second opcode that is different from the first opcode in the instruction register bank.  Chayut also describes an instruction of a second opcode different than the first opcode in Fig. 7B. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the register bank of Chayut to store a second opcode different from the first opcode.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (storing instruction opcodes in an instruction register of a register bank) to a known device (instruction register of register bank of Chayut) ready for improvement to yield predictable results (storing a second opcode in an instruction register, of a register bank, which is different from the first opcode) for the benefit of adding flexibility to the register bank of Chayut by allowing it to store a second opcode different than the first opcode. (MPEP 2143, Example D)

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gammel, PGPUB No. 2012/0233446 for teaching monitoring program flow using signatures
Zumkehr, USPAT No. 5,974,529 for teaching control flow error checks using signatures

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183